DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/976,359 filed on 1/21/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 11 -12, the limitation “a third terminal connected to the second terminal is new”. 
Nowhere in the specification nor the drawing is stated a third terminal. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juzswik (US 4,705,997) further in view of Ijima (US 2017/0361810).

Regarding claim 1, Juzswik teaches:
A wiper control device (Fig. 2) comprising:
a wiper motor (wiper motor 22) that includes a first terminal (terminal C) and a second terminal (terminal H), and that causes a wiper blade (windshield wipers 20) to perform a wiping operation (col. 5 ll. 24-27: switches 16-17 control ON/OFF and low/high operation, thus wiping operation) by rotating in a specific direction (col. 5 ll. 62-67: Fig. 3 normal wiping cycle comprises a Forward stroke and Return stroke; thus specific direction) in a state in which a positive voltage is supplied to the first terminal and the second terminal is grounded, and by rotating in the opposite direction to the specific direction in a state in which the first terminal is grounded and a positive voltage is supplied to the second terminal (control signals #1 and #2 are the one going to terminals C and H respectively, thus causing the positive voltage to go on one terminal at a time and make the forward/reverse rotation of the motor so that the windshield wipers operate normally –col. 6 ll. 3-22 and col. 7 ll. 6-41);
a drive circuit (H-bridge comprising 40a, 40b, 40c and 40d) that includes a first switching element with one end connected to a power source (Fig. 4 FET 40a connected to power source +12V) and another end connected to the first terminal (other end of FET 40a connected to first terminal C), a second switching element with one end connected to the first terminal and another end grounded (second FET 40b connected to first FET 40 a and another end of FET 40b connected to ground), a third switching element with one end connected to the power source and another end connected to the second terminal (FET 40c has one end connected to power source +12V and the other end connected to second terminal H), and a fourth switching element with one end connected to the second terminal and another end grounded (FET 40d with one end connected to second terminal H and the other end connected to ground), the respective switching elements being switched ON/OFF so as to supply the positive voltage to the first terminal and ground the second terminal, or so as to ground the first terminal and supply the positive voltage to the second terminal (the four power MOSFETs arranged in H-B-bridge configuration for bidirectionally controlling the flow of current through the motor; conduction by 40a and 40d provides current path in one direction for one direction of rotation and conduction by 40c, 40d provides a current path in the opposite direction through reverse rotation-col. 6 line 54-col. 7 line 5);
a voltage divider circuit that is configured by the second switching element and a resistor having one end connected to the power source and another end connected to the first terminal, (R7, R9 considered as one resistor and second FET 40b considered as voltage divider; wherein the resistor R7 have one end connected to power source and the other end of R9 is connected to the first terminal C); and
a measurement section (microcomputer 10) .
	Juzswik doesn’t explicitly teach the voltage divider configured to lower a voltage of the power source to a test voltage that does not cause the wiper motor to rotate.
Eventhough Juzswik teaches battery voltage in col. 8, it doesn’t explicitly teach a power source voltage detection section that is configured to detect the voltage of the power source.
Further Juzswik’s microcomputer 10 is not input with a detected voltage of a voltage output from the voltage divider circuit to the second terminal via the first terminal and the wiper motor in a state in which all the switching elements of the drive circuit are in an OFF state (Examiner’s Note: this limitation implies that the voltage across the motor terminals are input to microcomputer while doing the test and all the FETs are OFF), and that is configured to compute a motor terminal voltage, this being a potential difference between the first terminal and the second terminal, from the detected voltage.
	However, Examiner believes the resistors R7, R9 along with the FET 40b that constitute the voltage divider when the FETs are OFF may be used for testing and it would help lower the voltage of the power source because there would be a voltage drop.  
	Ijima teaches in Fig. 2 a voltage detecting circuit 50 that detects the voltage of the supplied electric power from battery 80. Further Ijima teaches the microcomputer 48 and electric power from the battery 80 is supplied to the microcomputer (see [0037]). In [0043]-[0044]: Ijima teaches about the voltage of the clockwise and counterclockwise current 72 and 74 may be modulated by controlling the transistors Tr1-Tr4. See [0066]-[0069]. Ijima teaches in [0031] that the electric currents of wiper motor are converted from magnetic field and detected. Therefore, one can derive the motor voltage as well. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voltage detection of the power supply and the detected current of the motor of Ijima into the wiper control system of Juzswik and input the detected data into the microcomputer of Juzswik in order to monitor effectively the wipers of the windshield and provide a better view for the driver. 

Regarding claim 2, Juzswik doesn’t explicitly wherein the measurement section determines states of the wiper motor and the drive circuit based on respective conditions of the detected voltage, the motor terminal voltage, and the power source voltage.
However Ijima teaches the microcomputer section controlling the FETs to drive the motor. The microcomputer receives the current sensed of the motor, thus the voltage across the terminal of the motor. 
Therefore, it would have been obvious to combine the voltage detection and the current detection of Ijima into the control system of Juzswik in order for the microcomputer to decide based on the detected voltage of the voltage divider, the power supply voltage and the voltage of the terminal of the motor whether to run or wait or stop operation.

Regarding claim 11, as best understood, Juzswik teaches:
The wiper control device of claim 1, wherein the detected voltage is input to the measurement section by way of a third terminal connected to the second terminal (Figs. 2 and Fig. 4).  

Allowable Subject Matter
Claims 3-4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant has argued with respect to claim 1 on Page 3 that the resistors R7 and R9 are not directly connected to the alleged “first terminal”. 
Examiner disagrees. The claim doesn’t specify that the resistors R7 and R9 are directly connected to the first terminal. 

Applicant has argued with respect to the “measurement section” limitation, that Juzswik’s device is not disclosed as being programmed to operate in the recited manner.
Examiner disagrees. Juzswik teaches the structure as defined in the claim limitation and the structure of the resistors R7, R9 along with the FET 40b constitute a voltage divider can be used for testing and it would help lower the voltage of the power source. Juzswik is reasonably pertinent to solving the problem of testing using the resistors and the FET. 

Applicant has argued with respect to the secondary reference Ijima is unable to determine a detected voltage.
Examiner disagrees. The voltage detecting circuit 50 is incorporated on the wiper control circuit 62 and Examiner believes the detecting circuit 50 detects the voltage at the terminal of the wiper motor 20. 
Therefore, Claim 1 is not allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
4/23/2022
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        
,